Boreman, J.:
The respondent instituted suit against one Einberg for the possession of a certain tract of laud described in the complaint. Einberg answered that personally he had no connection with the title to the property, and that he held possession of it as the tenant of Henry Wagener, and not otherwise. Wagener intervened, claiming the property under some deed, but from whom it does not appear. The cause was tried by the court without a jury, the same being waived, and judgment was entered for respondent, and thereupon the cause was appealed by said Wagener, the intervenor, to this court. The respondent claims title under an instrument in writing executed by her husband, Antpnio Cereghino, which is in words and figures following, to-wit:
“This agreement, made- this twenty-third day of January, A. D. 1880, by and between Antonio Cereghino, of Bingham canyon, Salt Lake county, Utah, and Giovanni Cereghino, his wife, of the same place, witnesseth that, in *519consideration of tlie love and affection, and in recognition of now mncb her personal services liave contributed to the acquisition of the following described property, said Antonio hereby gives and deeds to his said wife, Giovanni, the two lots in the Fifth ward, of Salt Lake City, Salt Lake county, Utah Territory, now occupied by S. Webb as tenant of said Antonio; the reason for not making a deed in due form being that said Antonio cannot to-night get a description sufficient for legal identification of said premises, the said being the premises conveyed him by deed from Helen Garbet, now of record in the recorder’s office of said county; and said Antonio promises to makegood and sufficient deed thereof at any time upon demand. But said deed, and the estate thereby granted, and the estate granted by deed, of this date to an undivided half of the premises in Bingham, upon which are situate the building occupied by said Antonio and Giovanni as a dwelling-house and for a saloon, are to be void, should said Giovanni Cereghino desert her husband without legal cause therefor.
“Witness my hand and seal this twenty-third day of January, A. D. 1880.
his
“Antonio Z Ceeeghino.
mark
“In presence of
“W. W. Woods,
“S. Maltese.”
[A formal acknowledgment was added.]
The appellant maintains that the foregoing instrument is not a deed of conveyance, and was not so understood by the parties at the time of execution. The intention of the parties is to be gathered from a consideration of the whole instrument. ■ From an inspection of the instrument, it appears that Antonio intended thereby to convey the property to respondent by a deed of gift, and that, if the description were found insufficient, he would make a subsequent formal deed, on demand; but that the whole deed, and the estate conveyed, were to be void if said respondent should ever desert her husband without legal cause *520therefor. Such being clearly the prrrpose of the writing, and no such desertion as specified having been shown, it follows that the instrument stands.
But the aijpellant urges that it does not contain the elements of a deed. It contains the names of the parties to it, and the consideration, and a description of the property. It is true the description is not by metes and bounds, nor by numbers, but it is identified by reference to another deed then on record. “Id certv.m eat quod aertum reddi potest.” These elements, taken with the words “gift” and “deed,” are sufficient to constitute the writing a deed of conveyance: Co. Litt. 7, note A.; 4 Kent, Comm. 461, 462; Greenl. Ev. 51; 3 Washb. Real Prop. 612, 620, 621; and especially 3 Washb. Real Prop. 367; Foss v. Crisp, 20 Pick., 124.
The appellant insists that, assuming the writing to be a deed of conveyance, still it is invalid because it purports to convey the property by the husband to his wife without the aid of trustees. ' By section 1020, Comp. Laws Utah, 342, as amended, (Laws 1880, p. 14), married women are authorized to take property by gift, purchase, etc., and to hold, manage, and transfer same, without limitation or restriction by reason of marriage; and the section next following (1021) authorizes married women to sue and be sued alone. It seems clear from these sections that it was the intention of the legislature to do away with the trustee requirement, and to place the wife upon the same footing regarding her property as the husband is regarding his.
It is further contended that the court below erred in excluding evidence offered by the intervenor to show that the provision in the deed regarding desertion had been violated. To this end the complaint in a divorce suit was offered, alleging the wrongs and grievances of this respondent; but it does not appear that anything was settled by that action, as it was dismissed by agreement. Another complaint, filed by her for divorce, was also offered in evidence. It showed that she had abandoned her husband, but it does not show that said desertion was without legal cause; and Exhibit E, offered by appellant, showed that *521respondent did not violate the conditions.of the instrument. We do not see that tliere was any error in excluding tbe evidence offered, nor any error in the case.
The judgment is affirmed, with costs.
ZANE, C. J., and Powers, J., concurred.